DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response filed 01/24/2022 has been fully considered. Applicant’s amendments to claims 13 and 15 overcome the rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argued the combination of references does not teach a width of the groove is 1.1 to 1.3 times a width of the reflective electrode because the groove in Takei is not analogous to the claimed groove because Takei just discloses a planarizing layer and a reflective layer on the planarizing layer, not a groove on a surface of a microcavity structure layer in which a reflective layer is disposed.
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of references suggest the claimed invention. 
Takei is not relied upon to teach the groove or the microcavity structure. Tokuda discloses the reflective layer disposed in a microcavity structure layer, but lacks the first electrode in a groove. Im teaches a first electrode in a groove, but lacks the width relationship between the groove and the reflection layer. Thus, Takei is ultimately relied upon, merely to teach a groove wider than the reflection layer.

Thus the groove in Takei is analogous and the combination of references renders all of the limitations of the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 2014/0332781) in view of Im et al. (US 2007/0257253) and Takei (US 2010/0200875).
In reference to claim 1, Tokuda et al. (US 2014/0332781), hereafter “Tokuda,” disclose a display substrate, with reference to Figure 2, comprising a microcavity structure layer and a light emitting structure layer that are stacked, a reflective electrode 106 being disposed in the microcavity structure layer, the light emitting structure layer comprising a first electrode 108, and the first electrode being connected to the reflective electrode, paragraphs 35-38.

Im et al. (US 2007/0257253), hereafter “Im,” discloses a display device including teaching a groove, 376 in Figure 4, being disposed on a surface of a structure layer and a first electrode 380 disposed in the groove, paragraph 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a groove to be disposed on a surface of the microcavity structure layer and the first electrode to be disposed in the groove. One would have been motivated to do so in order to reduce a height difference between a planarization layer and the first electrode to allow for a pixel defining layer to be made thin, paragraphs 42 and 43.
Tokuda in view of Im does not disclose a width of the groove is 1.1 to 1.3 times a width of the reflective electrode.
Takei (US 2010/0200875), hereafter “Takei,” discloses a display device and a method of making, including teaching a groove, in insulator 10 in Figure 3A, with a width greater than a width of reflective electrode 11, formed in Figure 3B, paragraphs 54 and 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the groove to be 1.1 to 1.3 times a width of the reflective electrode.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II A.  
In reference to claim 2, Tokuda discloses a driving circuit layer disposed on a silicon-based substrate, the driving circuit layer comprising a driving transistor 102, and the driving 
In reference to claim 3, Tokuda discloses the microcavity structure layer comprises: a connection electrode disposed on the driving circuit layer, the connection electrode 15 being connected to the drain electrode of the driving transistor through the first via, paragraph 31; a first insulating layer 103 covering the connection electrode, the first insulating layer being provided with a second via exposing the connection electrode; a reflective electrode 106 disposed on the first insulating layer, the reflective electrode being connected to the connection electrode through the second via, paragraphs 32 and 35; and a second insulating layer 107 covering the reflective electrode, the second insulating layer being provided, on a surface away from the silicon-based substrate, with a third via exposing the reflective electrode, paragraph 36. 
Tokuda does not disclose the second insulating layer being provided, on a surface away from the silicon-based substrate, with a groove in which the third via is provided.
Im discloses an insulating layer, 370 in Figure 4, being provided, on a surface away from the substrate 300, with a groove 376 in which a via 375 is provided. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second insulating layer to be provided, on a surface away from the silicon-based substrate, with a groove in which the third via is provided. One would have been motivated to do so in order to make an electrical connection to the first electrode in the groove.
In reference to claim 4, Tokuda in view of Im discloses the first electrode is disposed in the groove, Figure 4 of Im, of the second insulating layer and is connected to the reflective electrode through the third via, paragraph 37 of Tokuda.

In reference to claim 6, Im discloses a depth of the groove is 200 angstroms to 600 angstroms; “the depth of the trench 376 may correspond to the thickness of the first electrode.” paragraph 42, and the electrode being 550-2200 angstroms thick, paragraphs 45 and 46.
In reference to claims 9 and 10, Im discloses a height difference between a surface of the second insulating layer between first electrodes, and a surface of the first electrode is less than 400 angstroms, wherein the surface of the second insulating layer between the first electrodes is flush with the surface of the first electrode, paragraph 42, “the depth of the trench 376 may correspond to the thickness of the first electrode.”
In reference to claim 11, Tokuda discloses a display apparatus, paragraph 26.
In reference to claim 12, Tokuda discloses a method for preparing a display substrate, comprising: forming a microcavity structure layer, 105, 107 in Figure 2, a reflective electrode 106 being formed in the microcavity structure layer; and forming a light emitting structure layer on the microcavity structure layer, a first electrode 108 of the light emitting structure layer being connected to the reflective electrode, paragraphs 35-38.
Tokuda does not disclose a groove being formed on a surface of the microcavity structure layer; the first electrode of the light emitting structure layer being formed in the groove, or a width of the groove is 1.1 to 1.3 times a width of the reflective electrode..
Im discloses a method of making a display device including teaching forming a groove, 376 in Figure 4, on a surface of a structure layer and a first electrode 380 being formed in the groove, paragraph 42. It would have been obvious to one of ordinary skill in the art before the 
Tokuda in view of Im does not disclose a width of the groove is 1.1 to 1.3 times a width of the reflective electrode.
Takei discloses a display device and a method of making, including teaching a groove, in insulator 10 in Figure 3A, with a width greater than a width of reflective electrode 11, formed in Figure 3B, paragraphs 54 and 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the groove to be 1.1 to 1.3 times a width of the reflective electrode.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II A.  
In reference to claim 13, Tokuda discloses, before forming the microcavity structure layer, forming a driving circuit layer on a silicon-based substrate, the driving circuit layer comprising a driving transistor 102, and a first via exposing a drain electrode of the driving transistor being formed on the driving circuit layer, paragraphs 30 and 31.
In reference to claim 14, Tokuda discloses forming the microcavity structure layer comprises: forming a connection electrode on the driving circuit layer, the connection electrode 15 being connected to the drain electrode of the driving transistor through the first via, paragraph 31; forming a first insulating layer 103 covering the connection electrode, the first insulating 
Tokuda does not disclose a groove being formed on a surface of the second insulating layer away from the silicon based substrate or the third via being formed in the groove.
Im discloses a groove, 376 in Figure 4, being formed on a surface of an insulating layer 370 away from the substrate 300 and a via 375 being formed in the groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a groove to be formed on a surface of the second insulating layer away from the silicon based substrate and the third via to be formed in the groove. One would have been motivated to do so in order to make an electrical connection to the first electrode in the groove.
In reference to claim 15, Tokuda in view of Im discloses forming the light emitting structure layer on the microcavity structure layer comprises: 
forming the first electrode in the groove, Figure 4 of Im, of the second insulating layer, the first electrode being connected to the reflective electrode through the third via, paragraph 37 of Tokuda,
forming a light emitting layer 110 of Tokuda, emitting white light on the first electrode, and
forming a second electrode 111 on the light emitting layer, paragraph 40 of Tokuda.

In reference to claim 18, Im discloses an orthographic projection of the groove on the silicon-based substrate includes an orthographic projection of the first electrode on the silicon-based substrate, Figure 4 and paragraph 42.
In reference to claims 19 and 20, Im discloses a height difference between a surface of the second insulating layer between first electrodes, and a surface of the first electrode is less than 400 angstroms, wherein the surface of the second insulating layer between the first electrodes is flush with the surface of the first electrode, paragraph 42, “the depth of the trench 376 may correspond to the thickness of the first electrode.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897